         Case 1:18-cr-00103-EGS Document 243 Filed 07/16/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                   )
                                            )
              v.                            )            Case No.: 1:18-cr-00103-EGS
                                            )
TONY EVANS,
                                            )
                                            )
               Defendant.
                                            )
                                            )
                                            )

                                    NOTICE OF FILING

       In this Notice of Filing I attach this motion on behalf of Mr. Evans. That said, I want

to make sure the Court is in possession of a courtesy copy via email.

Dated: July 16, 2020


                                                Respectfully submitted,
                                                /s/Matthew D. Myers
        Case 1:18-cr-00103-EGS Document 243 Filed 07/16/20 Page 2 of 2




BY ECF                                                                July 16, 2020

Hon. Emmet G. Sullivan
United States District Court for the
District of Columbia
333 Constitution Avenue, N.W.
Washington, DC 20001


                         Re: Unites States v. Tony John Evans
                                 1:18-cr-00103-EGS


Dear Judge Sullivan:

       I represented Tony John Evans who was sentenced before Your Honor. Mr. Evans is
no longer able to provide funds for his defense. As such under Local Criminal Rule 44.5(d)
I ask to be relieved as counsel and the Federal Public Defender be assigned to
represent Mr. Evans for his most recent motion.




Cc: AUSA Kondi Kleiman                           Most Respectfully,

                                                 _______________
                                                 Matthew D. Myers
                                                 Attorney for Tony Evans
